Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11250154. Although the claims at issue are not identical, they are not patentably distinct.
Claim 5 is anticipated by claim 1.  The difference between claim 5 and 1 is that US. Patent 11250154 “store a first result including the first masked replication data structure” and “Store a second result including the second masked replication data structure” instead of “store the first masked replication data structure” and “store the second masked replication data structure”.  This is an obvious variation as they both end up storing the first masked replication data structure and the second masked replication data structure.
Claims 6-15 are anticipated by claims 2-11 of U.S. Patent 11250154.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11250154 in view of U.S. Patent Application 20140016773 by Wolrich et. al. (hereafter Wolrich). 
Claims 16 is generally anticipated by claim 1 of U.S. Patent No. 11250154 except that claim 16 of the application recites an integrated memory controller unit and that US. Patent 11250154 recites “store a first result including the first masked replication data structure” and “Store a second result including the second masked replication data structure” instead of “store the first masked replication data structure” and “store the second masked replication data structure”.  This is an obvious variation as they both end up storing the first masked replication data structure and the second masked replication data structure.  Furthermore, while 11250154 does not claim an integrated memory controller unit.  Wolrich discloses an integrated memory controller unit as seen in at least figure 25 element 2514.  It would have been an obvious variation of the invention because providing an integrated memory controller unit to a processor are known elements for processors in view of Wolrich.
Regarding claim 17, 11250154 does not claim a network processor coupled with the processor core in claim 1.  However, Wolrich discloses “a network processor coupled with the processor core”[0182, network or communication processor]. It would have been an obvious variation of the invention because providing a network processor coupled with the processor core are known elements for processors in view of Wolrich.
Regarding, claim 18, 11250154 does not claim a plurality of coprocessors coupled with the processor core in claim 1.  However Wolrich discloses “a plurality of coprocessors coupled with the processor core”[0182, coprocessor].  It would have been an obvious variation of the invention because providing a plurality of coprocessors coupled with the processor core are known elements for processors in view of Wolrich.
Regarding claim 19, 11250154 does not claim a general purpose graphics processing unit (GPGPU) coupled with the processor core in claim 1.  However Wolrich discloses “a general purpose graphics processing unit (GPGPU) coupled with the processor core”[0182, GPGPU (general purpose graphics processing unit].  It would have been an obvious variation of the invention because providing a general purpose graphics processing unit (GPGPU) coupled with the processor core are known elements for processors in view of Wolrich.
Regarding claim 20, 11250154 does not claim an image processor coupled with the processor core by at least an interconnect in claim 1.  However Wolrich discloses “an image processor coupled with the processor core by at least an interconnect”[0200, an image processor; fig. 29].  It would have been an obvious variation of the invention because providing an image processor coupled with the processor core by at least an interconnect are known elements in connection with processors in view of Wolrich.

Claims 5-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11301580. Although the claims at issue are not identical, they are not patentably distinct.
Claim 5 is anticipated by claim 1.  The difference between claim 5 and 1 is that US. Patent 11301580 “store a first result including the first masked replication data structure” and “Store a second result including the second masked replication data structure” instead of “store the first masked replication data structure” and “store the second masked replication data structure”.  This is an obvious variation as they both end up storing the first masked replication data structure and the second masked replication data structure.
Claims 6-15 are anticipated by claims 2-11 of U.S. Patent 11250154.


Claims 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 11301580. Although the claims at issue are not identical, they are not patentably distinct.
Claim 16 is anticipated by claim 1 of U.S. 11301580.  The difference between claim 16 and 1 is that US. Patent 11301580  recites “store a first result including the first masked replication data structure” and “Store a second result including the second masked replication data structure” instead of “store the first masked replication data structure” and “store the second masked replication data structure”.  This is an obvious variation as they both end up storing the first masked replication data structure and the second masked replication data structure.
Claim 17 is anticipated by claim 12 of U.S. 11301580.
Claim 18 is anticipated by claim 13 of U.S. 11301580

Claims 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11301580 in view of U.S. Patent Application 20140016773 by Wolrich et. al (hereafter Wolrich. 
Regarding claim 19, U.S. 11301580 does not claim “a general purpose graphics processing unit (GPGPU) coupled with the processor core” in claim 1. However Wolrich discloses a general purpose graphics processing unit (GPGPU) coupled with the processor core” [0182, GPGPU(general purpose processing unit)].  It would have been an obvious variation of the invention because providing a general purpose graphics processing unit coupled with the processor core are known elements for processors in view of Wolrich.
Regarding claim 20, U.S. 11301580 does not claim an image processor coupled with the processor core by at least an interconnect in claim 1.  However Wolrich discloses “an image processor coupled with the processor core by at least an interconnect”[0200, an image processor; fig. 29].  It would have been an obvious variation of the invention because providing an image processor coupled with the processor core by at least an interconnect are known elements in connection with processors in view of Wolrich.

Claims 5-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 11301581 in view of U.S. Patent Application 20140016773 by Wolrich et. al (hereafter Wolrich). 
Claim 5 is anticipated by claim 1.  The difference between claim 5 and 1 is that US. Patent 11301581 recites “processor comprising, “store a first result including the first masked replication data structure” and “Store a second result including the second masked replication data structure” instead of “processor core comprising” “store the first masked replication data structure” and “store the second masked replication data structure”.  This is an obvious variation as they both end up storing the first masked replication data structure and the second masked replication data structure.  Furthermore, while U.S. 11301581 does not claim the processor core in claim 1.  However Wolrich discloses “processing core”[0187, processing cores].  It would have been an obvious variation of the invention since cores is a version of a processor in view of Wolrich.
Claims 6-15 are anticipated by claims 2-11 of U.S. Patent 11301581.
Claims 16 is generally anticipated by claim 1 of U.S. Patent No. 11301581 except that claim 16 of the application recites an integrated memory controller unit and that US. Patent 11250154 recites “store a first result including the first masked replication data structure” and “Store a second result including the second masked replication data structure” instead of “store the first masked replication data structure” and “store the second masked replication data structure”.  This is an obvious variation as they both end up storing the first masked replication data structure and the second masked replication data structure.  Furthermore, while 11301581 does not claim an integrated memory controller unit.  Wolrich discloses an integrated memory controller unit as seen in at least figure 25 element 2514.  It would have been an obvious variation of the invention because providing an integrated memory controller unit to a processor are known elements for processors in view of Wolrich.
Regarding claim 17, 11301581 does not claim a network processor coupled with the processor core in claim 1.  However, Wolrich discloses “a network processor coupled with the processor core”[0182, network or communication processor]. It would have been an obvious variation of the invention because providing a network processor coupled with the processor core are known elements for processors in view of Wolrich.
Regarding, claim 18, 11301581 does not claim a plurality of coprocessors coupled with the processor core in claim 1.  However Wolrich discloses “a plurality of coprocessors coupled with the processor core”[0182, coprocessor].  It would have been an obvious variation of the invention because providing a plurality of coprocessors coupled with the processor core are known elements for processors in view of Wolrich.
Regarding claim 19, 11301581 does not claim a general purpose graphics processing unit (GPGPU) coupled with the processor core in claim 1.  However Wolrich discloses “a general purpose graphics processing unit (GPGPU) coupled with the processor core”[0182, GPGPU (general purpose graphics processing unit].  It would have been an obvious variation of the invention because providing a general purpose graphics processing unit (GPGPU) coupled with the processor core are known elements for processors in view of Wolrich.
Regarding claim 20, 11301581 does not claim an image processor coupled with the processor core by at least an interconnect in claim 1.  However Wolrich discloses “an image processor coupled with the processor core by at least an interconnect”[0200, an image processor; fig. 29].  It would have been an obvious variation of the invention because providing an image processor coupled with the processor core by at least an interconnect are known elements in connection with processors in view of Wolrich.
Allowable Subject Matter
Claims 1-4 allowed.
With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“execution circuitry, coupled to the decoder, the execution circuitry to perform one or more operations corresponding to the first instruction, including to: 
for each set mask bit in the first mask corresponding to an even element position of the first destination, load an even one of the two packed 64-bit elements into the even element position of the first destination; and 
for each set mask bit in the first mask corresponding to an odd element position of the first destination, load an odd one of the two packed 64-bit elements into the odd element position of the first destination; 
wherein the execution circuitry is also to perform one or more operations corresponding to the second instruction, including to: 
for each set mask bit in the second mask corresponding to an even element position of the second destination, load a corresponding even one of the four packed 32-bit elements into the even element position of the second destination; and 
for each set mask bit in the second mask corresponding to an odd element position of the second destination, load a corresponding odd one of the four packed 32-bit elements into the odd element position of the second destination.”, in combination with the other claimed limitations.   

Dependent claims 2-4 are allowed for depending to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 20090172365 by Orenstien et. al. discloses a mask move instruction to transfer a vector data element including a plurality of packed data elements from a source location to a destination location subject to mask information for the instruction, see abstract.  Figs. 2-5 discuss mask store operations.  Orenstien does not disclose the recited limitations above.  Orenstien appears to disclose a decoder to decode (fig. 6 410; 0059) a first instruction and a second instruction (0059, fetch macro-instructions from memory and feed them to instruction decorder), wherein a destination operand field of the first instruction is to indicate a first destination (fig. 6 445 destination id), a source operand field of the first instruction is to indicate a first source (fig. 6 445 source id), the first instruction is to use a first mask (fig. 6 445 mask d), a destination operand field of the second instruction is to indicate a second destination(fig. 6 445 destination id; 0059, macro-instructions; 0061, an entry), a source operand field of the second instruction to indicate a second source(fig. 6 445 source id; 0059, macro-instructions; 0061, an entry), and the second instruction is to use a second mask(fig. 6 445 mask d; 0059, macro-instructions; 0061, an entry); wherein the first source is to provide two packed 64-bit elements (0024, a packed quadword vector can be 128 bits long and contains two packed quad word elements) and the second source is to provide four packed 32-bit elements (0024, four packed double word data elements, with each vector packed doubleword data element containing 32 bits of information) of claim 1; however was not found to disclose the limitations noted above.  
Applicant admitted prior art (AAPA)indicates that there are 128 bit vbroadcasts instruction reading a 32 bit single precision floating point data value from memory 301_b and replicating it 4 times into a 256 bit destination, see fig. 3B.  Applicant admitted prior art further indicates another 128 bit vbroadcast instruction reading a 128 bit word from memory and replicating it twice, where the packed data structure has two 64 bit double precision floating point elements or four 32 bit single precision floating point elements, see fig. 3d and 0014.    However the specification later indicates the new set of advanced Vbroadcast instructions are characterized by a write masking layer that permits masking at the granularity of the data elements within the data structure being replicated, see 0043.  
U.S. Patent Application Publication 20040054878 by Debes et. al. discloses packed data operand using a set of masks having a shuffle pattern to shuffle the data.  See figure 9.  0075 provides for using a mask 318 to determine how to shuffle data element 312.  Debes does not disclose the recited limitations above.
U.S. Patent 6484255 by Carole Dulong discloses selectively writing data elements from packed data based upon a mask using prediction.  Dulong’s selection of the data element for writing requires determining a predicate value for the data element from the corresponding packed data mask element (col. 2 lines 7-17 and fig. 3).   Dulong does not disclose the recited limitations above.
U.S. Patent Application Publication 20140016773 by Wolrich et. al. discloses processors executing instructions to process a BLAKE secure hashing algorithm.  Wolrich further discloses a hardware processor in at least figures 25 and 29. Wolrich does not disclose the recited limitations above.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167